Trilliant Exploration Corporation 10-K [trilliant-10_k.htm]
 
Exhibit 10.7
 




 
LOAN AGREEMENT
 
THIS LOAN AGREEMENT (this “Agreement”), dated as of January 5, 2009, by and
among Trilliant Exploration Corporation a Nevada corporation, (the “Company”),
and Charms Investments, LTD   (the “Lender”).
 
WITNESSETH:
 
WHEREAS, the Company and the Lender are executing and delivering this Agreement
in reliance upon an exemption from securities registration pursuant to Section
4(2) and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “1933 Act”);
 
WHEREAS, the Parties agreed that the Lender will provide the Company with a loan
(the "LOAN") in the aggregate principal amount of US$275,000.00  (the "PURCHASE
PRICE" or "PRINCIPAL AMOUNT"), subject to terms and conditions set forth in this
Agreement, and secured by promissory notes of the Company ("NOTE" or "NOTES"), a
form of which is annexed hereto as EXHIBIT A, convertible into shares
("CONVERSION SHARES") of the Company's Common Stock (the "COMMON STOCK") at a
per share conversion price set forth in the Note (the "CONVERSION PRICE". The
Notes and Conversion Shares are collectively referred to herein as the
"SECURITIES";
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the lender hereby agree as follows:
 
1. THE LOAN.
 
(a)
Under the terms and subject to the conditions set forth in this Agreement, the
Lender shall loan to the Company a principal amount of US $275,000  in
installments as follows:

 
 
i.
A first installment of $90,000 on or about January 5, 2009 (the “Initial
Installment”);

 
 
ii.
A second installment of $100,000 on or about January 16, 2009;

 
 
iii.
A third installment of $50,000 on or about January 23, 2009;

 
 
iv.
A fourth installment of $25,000 on or about February 2, 2009;

 
 
v.
A fifth installment of $10,000 on or about March 9, 2009

 
(b)
The "CLOSING DATE" shall be January 5, 2009.

 
(c)
All installments hereunder may be transferred to the Company or its assigns by
the Lender, or by a third party on behalf of the Lender, however, such third
party, if any, shall have no rights or obligations under this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

(d)
The Initial Installment shall be paid directly to Compania Minera Muluncaygold
Corp, S.A.  on behalf of the Company.

 
(e)
All funds transferred pursuant to this Agreement shall bear interest at the rate
of 8% per annum.

 
2. LENDER REPRESENTATIONS AND WARRANTIES. Lender hereby represents and warrants
that:
 
(a)
AUTHORIZATION AND POWER. It has the requisite power and authority to enter into
and perform this Agreement and the other Transaction Documents and to purchase
the Notes and Warrants being sold to it hereunder.

 
(b)
INFORMATION ON COMPANY. As a shareholder of the Company Lender has been
furnished with or has had access to all information concerning its operations,
financial condition and other matters as Lender has requested.

 
(c)
COMPLIANCE WITH SECURITIES LAWS. Lender understands and agrees that the
Securities have not been registered under the 1933 Act or any applicable state
securities laws, by reason of their issuance in a transaction that does not
require registration under the 1933 Act.

 
3. COMPANY REPRESENTATIONS AND WARRANTIES. The Company represents and warrants
to and agrees that:
 
(a)
DUE INCORPORATION. The Company is a corporation or other entity duly
incorporated or organized, validly existing and in good standing under the laws
of Nevada.

 
(b)
OUTSTANDING STOCK. All issued and outstanding shares of capital stock of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable.

 
(c)
AUTHORITY; ENFORCEABILITY. This Agreement, the Note, and all other agreements
delivered together with this Agreement or in connection herewith (collectively
TRANSACTION DOCUMENTS") have been duly authorized, executed and delivered by the
Company and are valid and binding agreements of the Company enforceable in
accordance with their terms.  The Company has full corporate power and authority
necessary to enter into and deliver the Transaction Documents and to perform its
obligations thereunder.

 
(d)
THE SECURITIES. The Securities upon issuance:

 
 
(i)
are, or will be, free and clear of any security interests, liens, claims or
other encumbrances, subject to restrictions upon transfer under the 1933 Act and
any applicable state securities laws;

 

 
 

--------------------------------------------------------------------------------

 

 
(ii)
have been, or will be, duly and validly authorized and on the date of issuance
of the Securities, the Securities will be duly and validly issued, fully paid
and non-assessable.

 
 
(iii)
will not have been issued or sold in violation of any preemptive or other
similar rights of the holders of any securities of the Company;

 
(e)
LITIGATION. There is no pending or, to the best knowledge of the Company,
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company.

 
(f)
DEFAULTS. The Company is not in violation of its articles of incorporation or
bylaws. The Company is (i) not in default under or in violation of any other
material agreement or instrument to which it is a party or by which it or any of
its properties are bound or affected,  which default or violation would have a
Material Adverse Effect, (ii) not in default with respect to any order of any
court, arbitrator or governmental body or subject to or party to any order of
any court or governmental authority arising out of any action, suit or
proceeding under any statute or other law respecting antitrust, monopoly,
restraint of trade, unfair competition or similar matters.

 
(g)
NO GENERAL SOLICITATION. Neither the Company, nor any of its         Affiliates,
nor to its knowledge, any person acting on its or their behalf, has engaged in
any form of general solicitation or general advertising (within the meaning of
Regulation D under the 1933 Act) in  connection with the offer or sale of the
Securities.

 
(h)
REPORTING COMPANY. The Company is a publicly-held company subject to reporting
obligations pursuant to Section 13 of the Securities Exchange Act of 1934, as
amended (the "1934 ACT") and has a class of Common Stock registered pursuant to
Section 12(g) of the 1934 Act. Pursuant to the provisions of the 1934 Act, the
Company has timely filed all reports and other materials required to be filed
thereunder with the Commission during the twelve months preceding the date of
this Agreement and the Closing Date.

 
(i)
LISTING. The Company's Common Stock is quoted on the Bulletin Board under the
symbol TTXP. The Company has not received any oral or written notice that its
Common Stock is not eligible nor will become ineligible for quotation on the
Bulletin Board nor that its Common Stock does not meet all requirements for the
continuation of such quotation. The Company satisfies all the requirements for
the continued quotation of its Common Stock on the Bulletin Board.

 
4. CONVERSION OF NOTE.
 
(a)
Upon the conversion of a Note or part thereof, the Company shall, at its own
cost and expense, take all necessary action, including obtaining and delivering,
an opinion of counsel to assure that the Company's transfer agent shall issue
stock certificates in the name of Lender (or its permitted nominee) or such
other persons as designated by Lender and in such denominations to be specified
at conversion representing the number of shares of Common Stock issuable upon
such conversion. The Company warrants that no instructions other than these
instructions have been or will be given to the transfer agent of the Company's
Common Stock and that the certificates representing such shares shall contain no
legend other than the usual 1933 Act restriction from transfer legend

 

 
 

--------------------------------------------------------------------------------

 


 
(b)
The Lender will give notice of its decision to exercise its right to convert the
Note, interest, or part thereof by telecopying, or otherwise delivering a
completed Notice of  conversion to the Company via confirmed telecopier
transmission or otherwise pursuant to this Agreement. Lender will not be
required to surrender the Note until the Note has been fully converted or
satisfied. Each date on which a Notice of Conversion is telecopied to the
Company in accordance with the provisions hereof by 6 PM (or if received by the
Company after 6 PM, then the next business day) shall be deemed a "CONVERSION
DATE."  The Company will itself or cause the Company's transfer agent to
transmit the Company's Common Stock certificates representing the Conversion
Shares to such Subscriber via express courier for receipt  by Lender within five
business days after receipt by the Company of the Notice of Conversion (such
third day being the "DELIVERY DATE").

 
5. REDEMPTION. The Notes shall not be redeemable or callable by the Company
except as described in the Note.
 
6. COVENANTS OF THE COMPANY. The Company covenants and agrees with
the      Lender as follows:
 
(a)
MARKET REGULATIONS. The Company shall notify the Commission, the and applicable
state authorities, in accordance with their requirements, of the transactions
contemplated by this Agreement, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Securities to the
Subscribers and promptly provide copies thereof to the Subscribers.

 
(b)
FILING REQUIREMENTS. From the date of this Agreement and until the last to occur
of (i) two (2) years after the Closing Date, (ii) until all the Conversion
Shares have been  resold or transferred by the Lender pursuant to the
Registration Statement or pursuant to Rule 144, without regard to volume
limitations, or (iii) the Notes are not outstanding (the date of  occurrence of
the last such event being the "END DATE"), the Company will (A) cause its Common
Stock to be registered under Section 12(b)  or 12(g) of the 1934 Act, (B) comply
in all respects with its reporting and filing obligations under the 1934 Act,
(C) voluntarily comply with all reporting requirements that are applicable to an
issuer with a class of shares registered pursuant to Section 12(b) or Section
12(g) of the 1934 Act, if the Company is not subject to such  reporting
requirements, and (D) comply with all requirements related to any registration
statement filed pursuant to this Agreement. The Company will not take any action
or file any document (whether or not  permitted by the 1933 Act or the 1934 Act
or the rules thereunder) to  terminate or suspend such registration or to
terminate or suspend its reporting and filing obligations under said acts until
the End Date. Until the End Date, the Company will continue the listing or
quotation of the Common Stock on a Principal Market and will comply in
all  respects with the Company's reporting, filing and other obligations under
the bylaws or rules of the Principal Market. The Company agrees to timely file a
Form D with respect to the Securities if required under Regulation D and to
provide a copy thereof to each Subscriber promptly after such filing.

 

 
 

--------------------------------------------------------------------------------

 


 
(c)
BOOKS AND RECORDS. From the date of this Agreement and until the End Date, the
Company will keep true records and books of account in which full, true and
correct entries will be made of all dealings or transactions in relation to its
business and affairs in accordance  with generally accepted accounting
principles applied on a consistent basis.

 
(d)
GOVERNMENTAL AUTHORITIES. From the date of this Agreement and  until the End
Date, the Company shall duly observe and conform in all material respects to all
valid requirements of governmental authorities relating to the conduct of its
business or to its  properties or assets.

 
(e)
INTELLECTUAL PROPERTY. From the date of this Agreement and until the End Date,
the Company shall maintain in full force and affect its corporate existence,
rights and franchises and all licenses and other rights to use intellectual
property owned or possessed by it  and reasonably deemed to be necessary to the
conduct of its business, unless it is sold for value.

 
(f)
NON-PUBLIC INFORMATION. The Company covenants and agrees that  except for the
Reports, Other Written Information and schedules and exhibits to this Agreement,
which information the Company undertakes to publicly disclose not later than the
required filing date of a report on Form 8-K, neither it nor any other person
acting on its behalf will at any time as of the date hereof provide Lender or
its agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto such Lender shall have
agreed in writing to receive such information or received such information
under  his capacity as a board member or officer of the Company. The Company
understands and confirms that each Subscriber shall be relying on the foregoing
representations in effecting transactions in securities of the Company.

 
7. REGISTRATION RIGHTS. The Company hereby grants the following registration
rights to Lender.
 
 
(i)
The Company shall file with the Commission a registration statement (the
"REGISTRATION STATEMENT") in order to register the Registrable Securities for
resale and distribution under the 1933 Act within sixty (60) calendar days after
the conversion Date (the "FILING DATE"), and use its best efforts to cause the
Registration Statement to be declared effective not later than ninety (90)
calendar days after the conversion Date (the "EFFECTIVE DATE"). The Company will
register not less than a number of shares of common stock in the  aforedescribed
registration statement that is equal to 100% of the Conversion Shares issued and
issuable upon conversion of the Notes, (the "REGISTRABLE SECURITIES")
The  Registration Statement will immediately be amended or additional
registration statements will be immediately filed by the Company as necessary to
register additional shares of Common Stock to allow the public resale of all
Common Stock included in and issuable by virtue of the Registrable Securities.

 

 
 

--------------------------------------------------------------------------------

 

8. EXPENSES. All expenses incurred by the Company in complying with Section 7
herein, including, without limitation, all registration and filing fees,
printing expenses (if required), fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or "blue sky" laws, fees of the NASD, transfer taxes, and fees of
transfer agents and registrars, are called "REGISTRATION EXPENSES." All
underwriting discounts and selling commissions applicable to the sale of
Registrable Securities are called "SELLING EXPENSES." The Company will pay all
Registration Expenses in connection with the registration statement under
Section 7. Selling Expenses in connection with each registration statement shall
be borne by the Seller and may be apportioned among the Sellers in proportion to
the number of shares sold by the Seller relative to the number of shares sold
under such   registration statement or as all Sellers thereunder may agree.
 
9. Miscellaneous.
 
(a)
NOTICES. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or  certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with  accurate confirmation generated by the transmitting facsimile
machine,  at the address or number designated below (if delivered on a
business  day during normal business hours where such notice is to be received),
or the first business day following such delivery (if delivered other  than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:

 
 
(i)
if to the Company, to:

 


 
 
Trilliant Exploration Corp.
Attn: Andrew Befumo
PO Box 717
Culpeper, VA 22701

 
 
 

 
 

--------------------------------------------------------------------------------

 

 
(ii)
If to the Lender, to:

 
 
Charms Investments, LTD
391 519 NW 60th Street, Suite C,
Gainesville, FL  32607
(352) 332-2204

 
(b)
ENTIRE AGREEMENT; ASSIGNMENT. This Agreement and other        documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by the  Company and the Lender. Neither the Company nor
the Lender have relied on any  representations not contained or referred to in
this Agreement and the documents delivered herewith. No right or obligation of
the Company shall be assigned without prior notice to and the written consent of
the Lender

 
(c)
COUNTERPARTS/EXECUTION. This Agreement may be executed in any  number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be  deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.

 
(d)
LAW GOVERNING THIS AGREEMENT. This Agreement shall be  governed by and construed
in accordance with the laws of the State of Florida, without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts or federal courts sitting in Florida. The
parties to this Agreement hereby irrevocably waive any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon FORUM NON CONVENIENS.

 
(e)
SEVERABILITY. In the event that any term or provision of this Agreement shall be
finally determined to be superseded, invalid, illegal or otherwise unenforceable
pursuant to applicable law by an authority having jurisdiction and venue, that
determination shall not  impair or otherwise affect the validity, legality or
enforceability: (i) by or before that authority of the remaining terms and
provisions of this Agreement, which shall be enforced as if the unenforceable
term or provision were deleted, or (ii) by or before any other authority of any
of the terms and provisions of this Agreement.

 
[SIGNATURE PAGE FOLLOWS]
 

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
Lender:
 
By: Charms Investments, LTD
 
  /s/ Clinton Greyling /s/
Clinton Greyling, President
 
Company:
 
By: Trilliant Exploration Corp.
 
  /s/ William Lieberman /s/
William Lieberman, President
 

 
 

--------------------------------------------------------------------------------

 

CONVERTIBLE PROMISSORY NOTE
 
FOR VALUE RECEIVED, Trilliant Exploration Corp., a Nevada corporation
(hereinafter called "Borrower"), hereby promises to pay to Charms Investments,
LTD, (the "Holder") or its registered assigns or successors in interest or
order, without demand, the sum of US $275,000 Dollars ("Principal Amount"), on
or before January 5, 2010(the "Maturity Date"), if not sooner paid or exercised.
 
This Note has been entered into pursuant to the terms of a Loan Agreement
between the Borrower, and the Holder (the "Loan Agreement"), and shall be
governed by the terms of such Loan Agreement. Unless otherwise separately
defined herein, all capitalized terms used in this Note shall have the same
meaning as is set forth in the Loan Agreement. The following terms shall apply
to this Note:
 
ARTICLE I
 
INTEREST
 
1.1. INTEREST RATE. Interest on the outstanding Principal Amount shall accrue at
a rate of eight percent (8%) per annum (the "Interest Rate").   The principal
amount of this Note together with all unpaid interest shall be payable on the
Maturity Date.
 
1.2. PAYMENT OF INTEREST SHARES. Interest will be payable in cash, or at the
election of the Holder, by the Borrower's delivery of Common Stock.
 
1.3. CONVERSION PRIVILEGES. The Conversion Privileges set forth herein shall
remain in full force and effect immediately from the date hereof and until the
Note is paid in full regardless of the occurrence of an Event of Default. The
Note shall be payable in full on the Maturity Date, unless previously converted
into Common Stock.
 
ARTICLE II
 
REDEMPTION
 
2.1 REDEMPTION OF PRINCIPAL AMOUNT. During the Loan Period, the
Borrower      will have the option of repaying the outstanding Principal Amount
of this Note, in whole or in part, by paying to the Holder a sum of money equal
the Principal Amount, together with accrued but unpaid interest thereon and any
and all other sums due, accrued or payable to the Holder arising under this Note
or any Transaction Document through the Redemption Payment Date as      defined
below (the "Redemption Amount"). Borrower's election to exercise its right to
prepay must be by notice in writing ("Notice of Redemption").  The Notice of
Redemption shall specify the date for such Optional Redemption (the "Redemption
Payment Date"), which date shall be no more than thirty (30) business days after
the date of the Notice of Redemption (the "Redemption      Period"). A Notice of
Redemption shall not be effective with respect to any portion of the Principal
Amount for which the Holder has a pending election to convert pursuant to
Section 3.1, or in connection with a conversion initiated by Holder during the
Redemption Period.
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE III
 
CONVERSION RIGHTS
 
3.1. HOLDER'S CONVERSION RIGHTS. , the Holder shall have the right, but not the
obligation, to convert all or any portion of the then aggregate outstanding
Principal Amount of this Note, together with interest, if any, and fees due
hereon, and any sum arising under the Loan Agreement, and the Transaction
Documents, including but not limited to Liquidated Damages,      into shares of
Common Stock, subject to the terms and conditions set forth in this Article III,
at the rate of eighty percent (80%) of THE AVERAGE OF THE FIVE DAILY  VWAPS
PRECEDING THE CLOSING DATE per share of Common Stock ("Conversion Price"). The
Holder may exercise such right by delivery to the Borrower of a written Notice
of Conversion pursuant to Section 3.3.
 
3.2 Not applicable
 
3.3. MECHANICS OF HOLDER'S CONVERSION.
 
(a) In the event that the Holder elects to convert any amounts outstanding under
this Note into Common Stock, the Holder shall give notice of such election by
delivering an executed and completed notice of conversion (a "Notice of
Conversion") to the Borrower, which Notice  of Conversion shall provide a
breakdown in reasonable detail of the Principal Amount, accrued interest and
amounts being converted. The original Note is not required to be surrendered to
the Borrower until all sums due under the Note have been paid. On each
Conversion Date (as hereinafter defined) and in accordance with its Notice of
Conversion, the Holder shall make the appropriate reduction to the Principal
Amount, accrued interest and fees as entered in its records.  Each date on which
a Notice of Conversion is delivered or telecopied to the Borrower in accordance
with the provisions hereof shall be deemed a "Conversion Date." A form of Notice
of Conversion to be employed by the Holder is annexed hereto as Exhibit A.
 
(b) Pursuant to the terms of a Notice of Conversion, the Borrower will issue
instructions to the transfer agent accompanied by an opinion of counsel (if so
required by the Borrower's transfer agent), and, except as otherwise provided
below, shall cause the transfer  agent to transmit the certificates representing
the Conversion Shares to the Holder by the Delivery Date to an address
designated by Holder.
 
3.4. CONVERSION MECHANICS.
 
(a) The number of shares of Common Stock to be issued upon each conversion of
this Note pursuant to this Article III shall be determined by dividing that
portion of the Principal Amount and interest and fees to be converted, if any,
by the then applicable Conversion Price.
 
(b) The Fixed Conversion Price and number and kind of shares or other securities
to be issued upon conversion shall be subject to adjustment from time to time
upon the happening of certain events while this conversion right remains
outstanding, as follows:
 
(c) RECLASSIFICATION, ETC. If the Borrower at any time shall,
by  reclassification or otherwise, change the Common Stock into the same or a
different number of
 

 
 

--------------------------------------------------------------------------------

 
 
securities of any class or classes, this Note, as to the unpaid principal
portion hereof and       accrued interest hereon, shall thereafter be deemed to
evidence the right to convert into an adjusted number of such securities and
kind of securities as would have been issuable as the result of such change with
respect to the Common Stock immediately prior to such reclassification or other
change.
 
3.5. RESERVATION. During the period the conversion right exists, Borrower will
reserve from its authorized and unissued Common Stock not less than one hundred
and fifty percent (150%) of the number of shares to provide for the issuance of
Common Stock upon the full conversion of this Note. Borrower represents that
upon issuance, such shares will be duly and      validly issued, fully paid and
non-assessable. Borrower agrees that its  issuance of this Note shall constitute
full authority to its officers, agents, and transfer agents who are charged with
the duty of executing and issuing stock certificates to execute and issue the
necessary certificates for shares of Common Stock upon the conversion of this
Note.
 
3.6 ISSUANCE OF REPLACEMENT NOTE. Upon any partial conversion of this      Note,
a replacement Note containing the same date and provisions of this Note shall,
at the written request of the Holder, be issued by the Borrower to the Holder
for the outstanding Principal Amount of this Note and accrued interest which
shall not have been converted or paid, provided Holder has surrendered an
original Note to the Borrower.
 
ARTICLE IV
 
EVENTS OF DEFAULT
 
The occurrence of any of the following events of default ("Event of Default")
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:
 
4.1 RECEIVER OR TRUSTEE. The Borrower or any Subsidiary of Borrower shall make
an assignment for the benefit of creditors, or apply for or consent to the
appointment of a  receiver or trustee for them or for a substantial part of
their property or business; or such a receiver or trustee shall otherwise be
appointed.
 
4.2 JUDGMENTS. Any money judgment, writ or similar final process shall be
entered or filed against Borrower or any subsidiary of Borrower or any of their
property or other assets for more than $100,000, and shall remain unvacated,
unbonded, unappealed, unsatisfied, or unstayed for a period of forty-five (45)
days.
 
4.3 BANKRUPTCY. Bankruptcy, insolvency, reorganization, or
liquidation      proceedings or other proceedings or relief under any bankruptcy
law or any law, or the issuance of any notice in relation to such event, for the
relief of debtors shall be instituted by or against the Borrower or any
Subsidiary of Borrower and if instituted against them are not
dismissed      within forty-five (45) days of initiation.
 

 
 

--------------------------------------------------------------------------------

 

4.8 DELISTING. Delisting of the Common Stock from any Principal Market for a
period of seven consecutive trading days; or notification from a Principal
Market that the Borrower is not in compliance with the conditions for such
continued listing on such Principal Market.
 
4.9 STOP TRADE. An SEC or judicial stop trade order or Principal Market trading
suspension with respect to Borrower's Common Stock that lasts for five or more
consecutive trading days.
 
4.10 FAILURE TO MAKE PAYMENT.  Failure of the Borrower to make any scheduled
Interest Payment pursuant to this Agreement within 10 days of such Interest
Payment’s due date.
 
ARTICLE V
 
MISCELLANEOUS
 
 5.1 FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. All rights and remedies      existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.
 
 5.2 NOTICES. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice.
 
 5.3 AMENDMENT PROVISION. The term "Note" and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.
 
 5.4 ASSIGNABILITY. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.
 
 5.5 COST OF COLLECTION. If default is made in the payment of this Note,
Borrower shall pay the Holder hereof reasonable costs of collection, including
reasonable attorneys' fees.
 
 5.6    LAW GOVERNING THIS AGREEMENT. This Agreement shall be  governed by and
construed in accordance with the laws of the State of Florida, without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts or federal courts sitting in Florida. The
parties to this Agreement hereby irrevocably waive any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon FORUM NON CONVENIENS.
 

 
 

--------------------------------------------------------------------------------

 

5.7 MAXIMUM PAYMENTS. Nothing contained herein shall be deemed to  establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall      be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.
 
5.8. CONSTRUCTION. Each party acknowledges that its legal counsel participated
in the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note      to favor any party
against the other.
 
5.9 REDEMPTION. This Note may not be redeemed or called without the consent of
the Holder except as described in this Note or the Loan Agreement.
 
5.10 SHAREHOLDER STATUS. The Holder shall not have rights as a shareholder of
the Borrower with respect to unconverted portions of this Note. However, the
Holder will have the rights of a shareholder of the Borrower with respect to the
Shares of Common Stock to be received after delivery by the Holder of a
Conversion Notice to the Borrower.
 
5.11 NON-BUSINESS DAYS. Whenever any payment or any action to be made shall be
due on a Saturday, Sunday or a public holiday under the laws of the State of
Florida, such payment may be due or action shall be required on the next
succeeding business day and, for such payment, such next succeeding day shall be
included in the calculation of the amount of      accrued interest payable on
such date.
 
IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the 2nd day of March, 2009.
 

 
Trilliant Exploration Corp
 
/s/ William Lieberman /s/
 
By: William Lieberman, President


 
 

--------------------------------------------------------------------------------

 

NOTICE OF CONVERSION
 
(To be executed by the Registered Holder in order to convert the Note)      The
undersigned hereby elects to convert $_________ of the principal and $_________
of the interest due on the Note issued by Trilliant Exploration Corp. on March
2, 2009 into Shares of Common Stock of Trilliant Exploration Corp. (the
"Borrower") according to the conditions set forth in such Note, as of the date
written below.
 
Date of Conversion:____________________________________________________________
 
Conversion Price:______________________________________________________________
 
Shares To Be Delivered:_________________________________________________________
 
Signature:____________________________________________________________________
 
Print
Name:______________________________________________________________________
 
Address:____________________________________________________________________
 
 


